()

Amendment No. |

to the
Exploration and Production Sharing Agreement

Between
National Oil Corporation
and
VERENEX ENERGY AREA 47 LIBYA LIMITED
and

MEDCO INTERNATIONAL VENTURES LIMITED

G ‘Agreement Area 47 %
This amendment agreement (the "Amendement Agreement") is made and entered into the 4"
day of Ramadan corresponding to the 34 day of Al Fateh (September) 1376 (2008), by and
between:

NATIONAL OIL CORPORATION ("NOC"), a corporation established by Law No. 24 of
1970, as amended and reorganized under Decision No. 10/1979 of the General Secretariat of
the General People's Congress of the Great Socialist People's Libyan Arab Jamahiriya
("GSPLAJ"), having its principal office at Bashir Sadawi Street, Tripoli, GSPLAJ (hereinafter
referred to as the "First Party"); and

Verenex Energy Area 47 Libya Limited (hereinafter referred to as "Verenex"), a
corporation established under the laws of Jersey and having a branch registered in the
Commercial Register of Tripoli, GSPLAJ under No. 60829, with an office at Hay Alwahd
Alarabia- Gargaresh k.m.7.7 , Tripoli; and

Medco International Ventures Limited (hereinafter referred to as "MIV"), a corporation
established under the laws of the Labuan, Malaysia and having a branch registered in the
Commercial Register of Tripoli, GSPLAJ under No. 61153 with an office at Fellah Area,
Suani Road, BHL Building Tripoli; and

Both Verenex and MIV hereinafter being collectively referred to as Second Party.

The First Party and the Second Party are hereinafter referred to individualy as a "Party", and
collectively as the "Parties".

WITNESSETH:
WHEREAS The Parties entered into an Exploration and Production Sharing Agreement
(“EPSA”) dated March 12, 2005 which EPSA was approved by the General People's
Committee of the GSPLAJ on 30/3/2005 for the Contract Area 47 in Ghadames Basin;

WHEREAS Second Party has completed its Exploration Program commitment and is willing to
undertake further exploration activities under the EPSA as amended hereto;

WHEREAS the Parties have agreed to amend the EPSA by revising the area contained in the
Contract Area 47 under the EPSA attached herein as Exhibit A-1.

NoW THEREFORE, in consideration of the mutual covenants, conditions and obligations
herein contained, the Parties have agreed as follows :

ARTICLE 1 — DEFINITIONS
For the purposes of this Amendment Agreement, definitions of certain words and terms used in
the EPSA shall continue to have the meaning ascribed to them therein and shall apply to this
Amendment Agreement unless explicitly provided herein.

1.1 The term “EPSA” wherever it appears in this Admendement Agreement and the term
“Agreement” wherever it appears in the EPSA shall be deemed to refer to the EPSA as

amended by this Addendum Agreement.
a, reement Arca 47 % 41
1.2. “Effective Date” shall mean the date of the signature of the Amendment Agreement by
the Parties.

1.3. “Revised Contract Area” shall mean the entire area described in Exhibit A-1 attached to
this Amendment Agreement;

ARTICLE 2 — Revision to the Contract Area

The Parties agree to amend and remove certain area of the Contract Area as described in Exhibit
A-1 attached herein and made part hereof

ARTICLE 3 - MISCELANEOUS
3.1 This Amendment Agreement shall become effective on the Effective Date.
3.2 Except as otherwise expressly amended by this Amendment Agreement, all other terms
and conditions of the EPSA including all Exhibits (save Exhibit A), shall remain in full

force and in effect.

3.3. The term “Contract Area” wherever it appears in the EPSA shall be deemed to refer the
Revised Contract Area.

3.4 This Amendment Agreement is made in six originals, three (3) in the Arabic language and
three (3) in the English language, all having equal power and validity.

IN WITNESS WHEREOF, the Parties have executed this Amendment Agreement in Tripoli,
GSPLAJ, on the date first above written.

NATIONAL OIL CORPORATION

Ss.

Dr. Shokri M. Ghanem S
Chairman of the Management Committee

Y Verenex Energy Area 47 Libya Limited

A McFarland

Director

Medco International Ventures Limited

Oat

Grant Bowler
Director

3 fp Amendment Agreement Arca 47 Ca

EXHIBIT A-1
REVISED CONTRACT AREA
Attached to and made a part of the Amendment Agreement dated 4" day of Ramadan

corresponding to the git day of Al Fateh (September) 1376 (2008), between NOC, and
Verenex and MIV.

Area: 47 Number of Blocks: 4

Open Acreage: 6,123 sq. km

11° 00'00" E 12° 00:00" E
32° 00'00” N 32° 00'00” N
34° 00°00” N 31° 00°00" N
14° 00'00"E 12° 00°00" E

Scale 1: 1000,000

Note: All Geographic Coordinates of allocated Boundaries are referred to Hayford International Spheroid 1924

based on European Datum 1979 (ELD79)
1 Amendment Agreement Area 47
Area: 47

REVISED CONTRACT AREA
Description
Block : 1
Starting at the intersection of 31° 00' 00” Latitude
and 11° 00' 00” Longitude

Thence East till 11° 30' 00” Longitude

“ North “ 31°30'00” Latitude

“ West i 11° 00' 00” Longitude

« South “ Point of Origin

Excluded Area (NC118)

Starting at the intersection of 31°00'00” Latitude
and 11°00'00” Longitude
Thence East till 11°30'00” Longitude
J North“ 31°25'00” Latitude
West“ 11°00'00" Longitude
at South Point Of Origin
Block : 2
Starting at the intersection of 31°00'00" —Latitude
and 11° 30' 00” Longitude
Thence East till 12°00'00" Longitude
a North  “ 31°30'00” —Latitude
« West“ 11°30'00” Longitude
“ South  “ Point Of Origin

Excluding (NC2)

Starting at the intersection of 31° 27'30” Latitude
and 11° 33' 00” Longitude
Thence East till 11° 38' 00” Longitude
“ North “ 31° 30' 00” Latitude
“ West 11°33" 00” Longitude
“ South “ Point Of Origin

Excluding (Al-NC3A)

Starting at the intersection of 31°.09' 30” Latitude
and 11°41' 00” Longitude
Thence East till 11° 43'30” Longitude
“ North “ 31° 11'45” Latitude
“ West “ 11°41'00” Longitude
me South Point Of Origin

¢ ap

a Amendment /greement Area 47 $
Block : 3

Starting at the intersection of 31°30' 00” Latitude
and 11° 00' 00” Longitude
Thence East till 11° 30' 00” Longitude
« North “ 32° 00' 00” Latitude
“ West“ 11° 00" 00” Longitude
“ South “ Point Of Origin
Excluding (NC2)
Starting at the intersection of 31° 50' 00” Latitude
and 11° .00' 00” Longitude
Thence East till 11° 10' 00” Longitude
“ South “ 31°45' 00” Latitude
* East wt 11° 20' 00” Longitude
“ South Ms 31° 35' 00” Latitude
“ East “ 11°30' 00” Longitude
“ South “ 31° 30' 00” Latitude
id West s 11° 00' 00” Longitude
« North = « Point of Origin
Block : 4
Starting at the intersection of 31° 30'00” Latitude
and 11°30' 00” Longitude
Thence East till 12° 00' 00” Longitude
“ North “ 32° 00' 00” Latitude
€ West =“ 11°30' 00” Longitude
“ South “ Point of Origin
Excluding (NC143)
Starting at the intersection of 31°30" 00” Latitude
and 11° 50" 00” Longitude
Thence East till 12° 00' 00” Longitude
“ North  “ 32° 00" 00” Latitude
ee West e 11° 50' 00” Longitude
“ South “ Point Of Origin
Excluding (NC2)
Starting at the intersection of 31°30" 00" Latitude
and 11°30' 00” Longitude
Thence East till 11°40" 00” Longitude
“ North « 31° 35' 00” Latitude
“ West “ 11° 30' 00” Longitude
“ South # Point of Origin.
nN

3 Amendment Agreement Area 47 ¢
